DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 7/6/2022 is acknowledged.  The traversal is on the ground(s) that Groups I-II and III have the same technical features.  This is not found persuasive for the following reasons.
The Applicant argues that “the Office fails to recognize the existence of the same technical features between Groups I-II and Group III, and provides no ground as to why the same technical features are not special”.  Although Groups I-II and III both require the technical feature of quantum dot-doped nanoparticles, this does not make a contribution over the prior art and therefore is not special technical feature.  See page 4 lines 1-10 of the Requirement for Restriction dated 5/9/2022.  
For example, Woo et al. (PG Pub. No. US 2010/0224831 A1), cited by the Applicant in the IDS dated 3/16/2021, discloses a quantum dot-doped nanoparticle (fig. 1).  Chopra et al. (PG Pub. No. US 2017/0368535 A1), cited by the Examiner in the Requirement for Restriction, teaches a quantum dot-doped nanoparticle (500) including a layer (118) of embedded quantum dots (402) bound to the surface of a polymer or inorganic core particle (122/202) and surrounding the entire surface of the core particle, and a silica/quantum dot composite shell (502) surrounding the quantum dot-embedded layer (fig. 5B among others).  Therefore, the technical feature required by Groups I and II (quantum dot-doped nanoparticles) is not a special technical feature which makes a contribution over the previously-cited prior art, necessitating a restriction election between Groups I and II.
Group III requires the special technical feature of magnetic beads.  However, this technical feature is not shared by Groups I-II, necessitating a restriction election between Groups I-II and III.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a silica/quantum dot composite shell”, indicating the shell is a composition of both silica and quantum dot(s).  Claim 2, which depends on claim 1, recites “a silica material constituting the silica/quantum dot composite shell”.  Claim 3, which depends on claim 1, recites “silica particle constituting the silica/quantum dot composite shell”.
As understood by the Examiner, the term “constitutes” limits the shell material to consist solely of silica (claim 2), or consist solely of a silica particle (claim 3).  However, claim 1 requires the shell to include both silica and quantum dots.  This renders the scope of claim 2 indefinite, as it is unclear which components are comprised by the embedded layer, which components are comprised by the composite shell, and if the components could be shared by the two layers.  For example, it is unclear if the quantum dots of the embedded layer are the same quantum dots of the composite shell, or different quantum dots.
Furthermore, the recitation “the silica particle” in claim 3 lacks proper antecedent basis.  As used elsewhere in claims 1-3, the term “silica” appears to refer to a material constituting, or possibly comprised by, a shell or composite shell.  The claims do not otherwise provide for a silica particle.  Possible claim elements which could be interpreted to be a particle are quantum dots, or possibly the core particle.  However, these claim elements do not appear to comprise silica material.  Therefore, the scope of claim 3 is indefinite, as it is unclear which claim element represents the silica particle.
For the purposes of examination, the Examiner has interpreted claims 2 and 3 to be consistent with the cited prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (PG Pub. No. US 2006/0019098 A1).
Regarding claim 1, Chan teaches a Quantum dot-doped nanoparticles (¶ 0060: 200), each of which comprises a polymer or inorganic core particle (¶¶ 0057, 0060, 0063: inorganic central particle 210), a quantum dot-embedded layer comprising a plurality of quantum dots (¶ 0060: layer of embedded nanoparticles 230) bound to the surface of the core particle and surrounding the entire surface of the core particle (fig. 1c: 230 bound to surface of 210 by first peripheral layer 220 completely surrounding 210), and a silica/quantum dot composite shell (¶ 0060: composite layer comprising first peripheral layer 220, second peripheral layer 240 and/or nanoparticles 250) surrounding the quantum dot-embedded layer (fig. 1c: layer 240 surrounds 230).

Regarding claim 2, Chan teaches the quantum dot-doped nanoparticles according to claim 1, wherein the quantum dots constituting the quantum dot-embedded layer crosslink with a silica material constituting the silica/quantum dot composite shell (¶ 0010: nanocrystal ligands covalently linked to silica comprised by first peripheral region 220) and the crosslinking provides a structure in which the quantum dots are randomly bound to the silica material (fig. 1c: 230 appear to be randomly arranged).

Regarding claim 3, Chan teaches the quantum dot-doped nanoparticles according to claim 2, wherein the crosslinking bonds are formed by a material providing binding sites for the quantum dots, the material providing binding sites for the quantum dots has functional groups at both ends thereof, the functional group at one end of the material is bound to the surface of the quantum dots, and the functional group at the other end of the material is bound to the core particle or the silica particle constituting the silica/quantum dot composite shell (¶¶ 0058-0058: ends of ligands bound to nanoparticles 130/230 and material of peripheral layer 140/240).

Regarding claim 4, Chan teaches the quantum dot-doped nanoparticles according to claim 1, wherein the quantum dot-embedded layer is formed by multiple doping of the quantum dots coated with a hydrophobic organic compound on the outer surface of the core particles (¶ 0055: surface pores of silica microspheres were coated with small hydrophobic molecules) and the doped quantum dots form layers sequentially surrounding the core particles (fig. 1c: 230, 250 form layers sequentially surrounding 210).

Regarding claim 5, Chan teaches the quantum dot-doped nanoparticles according to claim 1, wherein the silica/quantum dot composite shell consist of a plurality of layers (240, 250) that are formed on the outer surface of the quantum dot-embedded layer (fig. 1c: 240, 250 formed on outer surface of 220) to sequentially surround the quantum dot-embedded layer fig. 1c: 240, 250 formed on outer surface of 220 and sequentially surround 220).

Regarding claim 6, Chan teaches the quantum dot-doped nanoparticles according to claim 1, further comprising a silica-based shell (¶ 0060: second peripheral layer 240) surrounding the silica/quantum dot composite shell (fig. 1c: 240 surrounds composite layer 220/230).

Regarding claim 7, Chan teaches the quantum dot-doped nanoparticles according to claim 1, wherein the quantum dots are of type 1 (¶ 0060: 200 comprises a semiconductor core/semiconductor shell configuration).

Conclusion
Campbell et al. (PG Pub. No. US 2018/0126497 A1) teaches quantum dot-doped nanoparticles including multilayer quantum dots (fig. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894